Citation Nr: 0332293	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection fore pyelonephritis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a urinary tract 
infection. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979 and From November 1992 to April 1993.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  An 
October 2002 Board decision denied the issues listed on the 
title page.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In an Order dated February 10, 2003, the Court 
granted a Joint Motion for Remand (hereinafter Joint Motion), 
vacated the October 2002 Board decision, and remanded the 
case to the Board for development.  
 

REMAND

The Joint Motion found that the October 2002 Board decision 
did not adequately address the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
Specific reference was made to what was said to have been the 
failure of the Board to adequately explain to the veteran 
which portion of the information and evidence was to be 
provided by the claimant and which portion by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, this case must be REMANDED for the following 
development: 

1.  The RO is to review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).  This should include 
specifically informing the veteran of 
which portion of the information and 
evidence necessary to support his claim 
is to be provided by him and which 
portion, if any, will be provided by the 
VA.  The RO should inform the veteran 
that he has one year from the date of the 
letter of notification to respond, and 
that his claim will not be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one-year time 
period.

2.  Thereafter, if any of the claims on 
appeal remain denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
VCAA.  


The veteran has the right to submit additional evidence and 
argument on the matters Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




